Citation Nr: 1418600	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-40 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic low back pain with multilevel degenerative disc disease and spinal stenosis.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision of the VA Regional Office in New York, New York that granted a 10 percent rating for lumbosacral strain, effective from December 2007.  The Veteran appealed for a higher disability evaluation.

During the pendency of the appeal, by rating decision in September 2010, the service-connected low back disorder was recharacterized as chronic low back pain from multilevel degenerative disc disease and spinal stenosis.  The 10 percent disability rating was increased to 20 percent effective December 19, 2007.

The Veteran was afforded a Travel Board hearing in August 2012 by the undersigned sitting at New York, New York.  The transcript is of record.

During his hearing, the appellant raised claims of entitlement to service connection for erectile dysfunction, a genitourinary disorder, and bilateral hip disabilities, each claimed as secondary to service-connected disabilities.  In September 2013, the Veteran also stated that he had sleep apnea secondary to his service connected anxiety disorder.  As well, a Vet Center clinical report received in November 2013 represents a claim of entitlement to an increased rating for his anxiety disorder.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

In a September 2013 rating decision VA granted entitlement to service connection for right and left lower extremity radiculopathy.  To date, there is no evidence that the appellant has filed a notice of disagreement to either the effective date or the rating assigned.  Hence, the Board has no jurisdiction to review these matters.  38 U.S.C.A. § 7105 (West 2002). 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of record and Virtual VA discloses that following the most recent supplemental statement of the case in May 2011, extensive VA outpatient clinical records dating through August 2013 were associated with the record, some of which pertain to low back treatment.  The report of a September 2013 VA examination report for the thoracolumbar spine is also of record.  Information received since the May 2011 supplemental statement of the case is pertinent to the issue on appeal and has not been considered in the adjudication of this claim.  The Veteran has not waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider these submissions in the first instance and must remand this evidence to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2013).

Additionally, the record indicates that the Veteran receives continuing VA treatment for back symptoms at Northport, New York VA Medical Center.  The most recent records date through August 2013.  As any subsequent evidence may be relevant to the issue on appeal, it must be retrieved and associated with the claims folder. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Here, a September 2013 rating decision denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and the Veteran filed a timely notice of disagreement in December 2013.  Even, however, if he had not, the Rice decision requires consideration of the appellant's entitlement to benefits based on individual unemployability.    

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient records dating from September 2013 to the present from the Northport VA Medical Center and associate with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After taking any further development deemed appropriate, readjudicate the issues on appeal after considering all of the evidence of record.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.  The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is, in light of Rice already in appellate status, and the issue must be certified to the Board if it remains denied.  Hence, it is imperative that the issues that are referred above also be adjudicated before the case is returned to the Board 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


